UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported):May 27, 2015 LODE-STAR MINING INC. (Exact name of registrant as specified in its charter) Nevada 000-53676 N/A (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 600-666 Burrard Street, Vancouver BC V6C 3P6 (Address of principal executive offices) Registrant's telephone number, including area code:778-370-1372 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: r Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) r Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) r Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) r Pre-commencement communications pursuant to Rule 13e-4(c) under Exchange Act (17 CFR 240.13e-4(c)) 1 Item 8.01 Other Events On May 12, 2015, Lode-Star Mining Inc. (formerly International Gold Corp.) (the “Company”) completed a merger with its wholly owned subsidiary, Lode-Star Mining Inc., and formally assumed the subsidiary’s name by filing Articles of Merger with the Nevada Secretary of State (the “Name Change”). The subsidiary was incorporated entirely for the purpose of effecting the Name Change and the merger did not affect the Company’s Articles of Incorporation or corporate structure in any other way. In order for the Name Change to be recognized on the OTCQB, the Financial Industry Regulatory Authority (“FINRA”) was required to process the corporate action. FINRA has now processed the Name Change, which will be effective in the market at the open of business on May 28, 2015. At that time, the Company’s common stock will become eligible for quotation on the OTCQB under the name “Lode-Star Mining Inc.” and the trading symbol “LSMG”. The Company’s new CUSIP is 540199106. Item 9.01 Financial Statements and Exhibits News Release dated May 27, 2015 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: May 27, 2015 Lode-Star Mining Inc. By: /s/ Mark Walmesley Mark Walmesley President, Chief Executive Officer, Chief Financial Officer, Treasurer, Director 3
